


Exhibit 10.14

BROADWAY PLAN DOCUMENT B A N K FEDERAL INCENTIVE COMPENSATION PLAN PURPOSE The
purpose of the Incentive Compensation Plan ("Plan") is to provide a financial
incentive to key exempt employees to improve Broadway Federal Bank's (Bank)
financial performance consistent with safe and sound policies and practices.
Incentives are based on the achievement of board approved annual objectives
consistent with the Bank's long-term goals. ELIGIBLITY Exempt employees of the
Bank are eligible to participate in the Plan. Target award percentages are based
on position and scope of responsibility. Positions at the non-exempt level do
not have target awards. Rather, they are eligible for one-time exceptional
performance awards that can be granted at the end of the year or at the
conclusion of a project. A minimum of three months continuous service with the
Bank is necessary in order to be eligible for an award under the Plan. PLAN
ADMINISTRATION The Compensation Committee of the Board of Directors
("Committee") administers the Plan, which approves: (1) plan participants, (2)
bonus award levels, (3) Bank and individual objectives and target performance
levels. The Committee also approves final incentive payout awards for the Senior
Executive Officers (SEOs). The CEO of the Bank is delegated the responsibility
for the day-to day administration of the Plan, the objectives and the awards for
eligible employees. PERFORMANCE OBJECTIVES Awards under the Plan are based on
achievement of annual Bank objectives and individual objectives. The weighting
of Bank objectives and individual objectives for eligible positions is as
follows: Approved by Board 02-2019 Bonus Opportunity for: Bank Objectives
Individual Objectives Category 1 •CEO 100% 0% Category 2 • SVP/CFO • SVP/CLO •
SVP/ CRBO 80% 20%

[g301063kui001.gif]

 



BROADWAY FEDERALB A N K PLAN DOCUMENT Counsel Manager Manager Bank objectives
are specified in advance of the Plan year by the CEO and approved by the
Compensation Committee and the Board. For purposes of calculating performance
against the objectives for any year, profit (Net Earnings) is after-tax net
income, as shown in Broadway Financial Corporation's (Company) Consolidated
Statement of Income for such year, including an amount equal to the after-tax
charges for awards under this Plan for such year. Individual objectives are
established for each participating employee, depending on annual goals for the
individual's position, and typically include profit performance, regulatory
compliance, cost performance targets, as well as other performance indicators
related to the position (e.g. employee development, teamwork and quality).
Approved by Board 02-2019 Bonus Opportunity for: Bank Objectives Individual
Objectives Category 3 • FVP/ Chief Auditor • FVP/ Controller • Corporate
Secretary/General • 70% 30% Category 4 • VP/ Chief Credit Officer • VP/Internal
Asset Review • Information Technology Manager • VP/Retail Deposits Operations •
VP/Administration & Community Development Manager • VP/Loan Service Manager 50%
50% Category 5 • VP/Training Manager • AVP/Human Resources Manager • AVP/BSA
Manager 20% 80%

[g301063kui002.gif]

 



BROADWAY FEDERALB A N K PLAN DOCUMENT THRESHOLDS Thresholds establish minimum
performance to activate the Plan. The minimum financial threshold for activation
of the Plan is 80% of the Board approved Consolidated Net Earnings (Net
Earnings) for the Plan year. Target is 100% of Board approved Net Earnings and
Maximum (cap) is 120% of Board approved Net Earnings. The minimum regulatory
threshold for activation of the Plan is to maintain a "safety and soundness"
examination rating of "3" or better and the maintenance of an asset quality
rating of "3" or better. FINAL AWARDS Final awards are paid in cash following
the end of the Plan year. Individual employee awards are calculated against the
achievement of Bank and Individual objectives as shown below (as% of base
salary). The current Bonus Opportunity schedule, which shall be updated and
approved by the Compensation Committee on an annual basis, follows Approved by
Board 02-2019 Bonus Opportunity for: Minimum (80% of net earninqs) Target (100%
of net earninas) Maximum (120% of net earnings) Category 1 CEO 25% 40% 65%
Category 2 SVP/CFO SVP/CLO SVP/CRBO 20% 35% 50% Category 3 FVP/Chief Auditor,
FVP/Controller FVP/Loan Service Manager VP/Corporate Secretary/General Counsel
15% 25% 40% Category 4 VP/ Chief Credit Officer VP/Internal Asset Review Manager
VP/Information Technology VP/Retail Deposit Operations Manager VP/Administration
and 10% 20% 30%

[g301063kui003.gif]

 



BROADWAY FEDERALB A N K PLAN DOCUMENT Sample bonus calculation worksheets are
shown on pages 7-9. TROUBLED ASSET RELIEF PROGRAM PROVISIONS (TARP) SEQs and the
twenty (20) next highest paid employees of the Bank shall meet annually with the
Chairman of the Compensation Committee and state their intent to comply with the
Treasury's regulations concerning "unnecessary and excessive risk" taking and
sign acknowledgement and claim waiver agreements. Refusal to sign by a SEQ or
any designated employee will remove them from consideration as a Plan
Participant. SEOs and the twenty highest paid employees shall be subject to
"clawback" provision that states: In the case where, due to the restatement of
financial statements or the revision of any criteria underlying the calculation
of any SEQs incentive compensation, which would decrease the SEQ's award for the
current year or any previous year, the Bank shall have the right and obligation
to "clawback", or recapture from each affected SEQ the full amount of any
overpayment. Incentive compensation bonus shall not be paid to the CEO as long
as TARP CPP funds have not been repaid in full. DISCRETIONARY AWARDS As part of
this Plan design, an additional discretionary bonus reserve equal to 10% of the
total bonus accrual for the Plan year will be available to recognize exempt
employees who have demonstrated outstanding individual performance. The minimum
award is $500 and the maximum award is $10,000. The number and amount of
discretionary awards will be determined by the number of eligible employees, the
total amount of the bonus reserve, and individual employee performance. Approved
by Board 02-2019 Community Development Manager Category 5 AVP/ Human Resources
Manager VPffraining Manager AVP/BSA Officer 5% 15% 20%

[g301063kui004.gif]

 



BROADWAY PLAN DOCUMENT FEDERALBA N K Discretionary awards based on individual
performance are available under the Plan, even if threshold minimum net earnings
are not achieved, except for employment categories "1" and "2" that require
board approval. BONUS CONDITIONS The Bank will not make any bonus or incentive
payments if any of the following conditions exist: 1. 2. The Bank is subject to
any adverse corrective regulatory action. The Bank is less than "Well
Capitalized", according to Prompt Corrective Action Standards. The Bank receives
a composite rating of "4" or worse, or a component rating of "4" or worse for
"asset quality" at any regulatory examination. 3. DEFERRED COMPENSATION
PROVISION Participants can elect to defer up to 100% of the final award. The
deferral amount is credited pursuant to the Board approved Deferred Compensation
Plan. TERMINATION OF EMPLOYMENT Unless determined otherwise by the Committee, a
Participant who terminates employment with the Bank for any reason except
Bank-approved retirement, permanent disability, or death prior to the end of a
year is not eligible to receive a final award for that year. Unless determined
otherwise by the Committee, in the case of Bank-approved retirement, permanent
disability, or death during the year, the eligibility of the Participant (or the
participant's surviving spouse or other beneficiary in the case of death) to
receive an award for that year remains in effect. In general, awards made in
such cases are reduced pro rata based on the number of months of service during
the year. In the event of competitive activity, failure to cooperate with the
Bank or to engage in conduct inimical to the best interest of the Bank, the
Committee may, at its discretion, remove a participant from the Plan. Approved
by Board 02-2019

[g301063kui005.gif]

 



BROADWAY PLAN DOCUMENT FEDERALBANK DEFINITIONS The "Plan" Incentive Compensation
Plan of Broadway Federal Bank "Participants" All active exempt employees of
Broadway Federal Bank with a minimum of 3 months continuous service. The "Bank"
Broadway Federal Bank The "Committee" The Compensation/Benefits Committee of the
Board of Directors "Individual Objectives" Individual objectives are established
at the beginning of each annual performance period by each employee and his/her
manager Senior Executive Officer Principal executive officer of the Bank, Chief
Financial Officer,Chief Loan Banking Officer. Officer and the Chief Retail
Approved by Board 02-2019

[g301063kui006.gif]

 
